Opinion by
Mr. Justice Brown,
The express agreement of the appellant is to pay to a trustee for his daughter, Louise Henry Spear, $5,000 each year so long as she shall live, without any liability on the part of the trustee to account to him for the manner in which said money, or any part thereof, is expended in her education, support and maintenance. If in any one year the whole sum of $5,000 should not be so expended, nothing appears in the agreement, either in express words or by implication, indicating an intention that any unexpended balance in any year is to be returned to the appellant. If it had been so intended, it is to be fairly assumed that, at the time the appellant made the provision for his daughter, he would have seen to it that such intention appeared in the agreement. As it is written, it imposes upon him the duty of paying $5,000 each year, without regard to how that sum may have been spent in any preceding year, and this duty is to continue so long as his daughter lives. His absolute duty is to pay, with no right to question what the trustee does with the money in the education, support and maintenance of his daughter. At the time the agreement was entered into she was only four years of age, and, when *90this proceeding was instituted, but eight. What might be needed for her support as a little child would be inadequate for her maintenance and education as she grew older, and would be utterly disproportionate to her needs in mature life. To provide for her in all the stages of her life was the manifest purpose of the agreement, and the exemption of the trustee from liability to account extends through the whole period of her life. What he does not expend in one year he may use in the next, or save it until the needs of the child, grown older, may require it. The learned court below, therefore, correctly concluded that, under the agreement, any unexpended balance of the fund created by it remaining in the hands of the trustee is subject to use at any time during the lifetime of Louise Henry Spear for the purposes set forth in the agreement, and that the appellant has not at present any right to any unexpended balance in the hands of the trustee.
The claim of the appellant to any unexpended balance in the hands of the trustee at the end of each year is based upon the following clause in the agreement: “The intention hereof being that that sum shall be spent each and every year during said child’s life for the purposes stated, in the sole and absolute discretion of the party receiving the same.” This clause must be read in connection with what immediately precedes it, and, when so read, nothing is to be found in it restricting the discretion of the trustee as to when the money is to be used for the purposes set forth in the agreement. “All said sums” of $5,000, paid by the appellant, are to be used by the trustee with unlimited discretion and without liability to account at any time “for the manner in which said money, or any part thereof, is expended.” This means, if it means anything, that, during the lifetime of his daughter, the appellant is to have no interest whatever in the moneys which he yearly pays to the trustee. The clause upon which he relies in demanding unexpended balances is not expressive of an independent *91intention in conflict with the plain meaning of the words immediately preceding. This was the correct conclusion of the learned chancellor below.
As to the claim of the appellant to interest or income from unexpended moneys in the hands of the trustee, on the ground that it is a void accumulation under the Act of April 18,1853, P. L. 503, it is sufficient to say that the income or interest is but an incident to the administration of the trust. The trustee, in her discretion, may at any time expend not only any accumulated interest, but all principal as well, in her hands, without liability to account to the appellant for doing so. The Act of 1853 is not in the case.
Appeal dismissed at appellant’s costs.